[Cite as Mischa Hill Assocs., L.L.C.. v. Parker Jax Legacy, L.L.P., 2018-Ohio-4083.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


MISCHA HILL ASSOCIATES, LLC,                             :           MEMORANDUM OPINION

                 Plaintiff-Appellee,                     :
                                                                     CASE NO. 2018-P-0039
        - vs -                                           :

PARKER JAX LEGACY, LLP, et al.,                          :

                 Defendants,                             :

SHAINE E. WARD, et al.,                                  :

                 Defendant-Appellant.                    :



Civil Appeal from the Portage County Court of Common Pleas, Case No. 2017 CV
00765.

Judgment: Appeal dismissed.


Christopher P. Schueller, Buchanan Ingersoll & Rooney, PC, 301 Grant Street, 20th
Floor, One Oxford Centre, Pittsburgh, PA 15219 (For Plaintiff-Appellee).

Shaine E. Ward, pro se, P.O. Box 670801, Northfield, OH 44067 (For Defendant-
Appellant).



THOMAS R. WRIGHT, P.J.



        {¶1}     Appellant, Shaine E. Ward, appeals the trial court’s April 24, 2018

judgment granting appellee, Mischa Hill Associates, LLC (Mischa), default judgment and

entering judgment in foreclosure. We dismiss.
       {¶2}   On July 18, 2018, we remanded the case for the trial court to address

Ward’s motion for relief from judgment under Civ.R. 60(B), which it overruled. We

directed Ward to file his appellate brief within 20 days from the refiling of the record, and

he subsequently sought additional time to do so, which we granted August 15, 2018.

       {¶3}   In the meantime, on July 20, 2018, the Summit County Court of Common

Pleas, Domestic Relations Division, declared Shaine Ward a vexatious litigator under

R.C. 2323.52(D)(1). It certified its vexatious litigator determination to the Ohio Supreme

Court consistent with R.C. 2323.52(H). Ward has not sought leave to continue the

instant appeal.

       {¶4}   On August 16, 2018, one day after we granted Ward additional time to file

his brief, Mischa moved to dismiss in light of his vexatious litigator status.          R.C.

2323.52(I) prohibits a vexatious litigator from instituting or continuing any legal

proceedings that he instituted without seeking leave of court, and absent the requisite

leave, dismissal is mandatory. State ex rel. Sapp v. Franklin Cty. Court of Appeals, 118

Ohio St.3d 368, 2008-Ohio-2637, 889 N.E.2d 500, ¶24.

       {¶5}   Accordingly, this appeal is dismissed.



CYNTHIA WESTCOTT RICE, J.,

TIMOTHY P. CANNON, J.,

concur.




                                             2